Exhibit 10.1
AMENDMENT NO. 5 TO CREDIT AGREEMENT
          This Amendment No. 5 to Credit Agreement (this “Amendment”) is entered
into as of August 28, 2009, by and among West Corporation, a Delaware
corporation (the “Borrower”), the Guarantors party hereto, the Lenders party
hereto and Wachovia Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”).
RECITALS
          WHEREAS, the Borrower, the Lenders, the Administrative Agent, as
successor to Lehman Commercial Paper Inc., and other agents and parties party
thereto have entered into the Credit Agreement, dated as of October 24, 2006, as
amended by Amendment No. 1 on February 14, 2007, as amended by Amendment No. 2
on May 11, 2007, as amended by Amendment No. 3 on May 16, 2008, as amended by
Amendment No. 4 effective as of August 10, 2009 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
          WHEREAS, the Borrower desires to amend the Credit Agreement (such term
and other terms used in these Recitals and not otherwise defined having the
meaning set forth in Section 1 below) to extend the maturity of certain of the
Term B-2 Loans and make certain other changes set forth herein;
          WHEREAS, each Term B-2 Lender who executes and delivers this Amendment
as a “Term B-4 Lender” has agreed to extend the maturity of all or a portion of
such Term B-2 Lender’s Term B-2 Loans in accordance with the terms and subject
to the conditions set forth herein; and
          WHEREAS, each Lender who executes and delivers this Amendment has
agreed to amend the Loan Documents to reflect the terms set forth herein,
subject to the conditions set forth herein.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto hereby agree as
follows:
          1. Definitions. Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement.
          2. Amendments. The Credit Agreement is, effective as of the Effective
Date, hereby amended as follows:
          (a) Section 1.01 is hereby amended as follows:
     (i) The following definitions shall be added in appropriate alphabetical
order to read as follows:
     “‘Additional Senior Secured Notes’ means senior secured notes (which notes
may have the same lien priority as or junior lien priority to the Obligations)
to be issued by the Borrower at any time and from time to time after the
Amendment No. 5 Effective Date and any exchange notes issued in respect thereof
on substantially the same terms; provided that (i) such Additional Senior
Secured Notes mature no earlier than, and do not require any scheduled
amortization or other scheduled payments of principal prior to, the date that is
ninety one days following the latest Maturity Date in effect at the time of
incurrence (it being understood that such Additional Senior Secured Notes may
have mandatory prepayment, repurchase or redemptions provisions satisfying the
requirement of

 



--------------------------------------------------------------------------------



 



clause (ii) hereof); (ii) such Additional Senior Secured Notes have customary
covenants, events of default, guarantees, collateral and other terms (other than
interest rate and redemption premiums), which, taken as a whole, are not more
restrictive to the Borrower and the Subsidiaries than those in this Agreement,
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Additional Senior Secured Notes (or such shorter period as the Administrative
Agent may reasonably agree), together with a reasonably detailed description of
the material terms and conditions of such Additional Senior Secured Notes or
drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees);
(iii) prior to and immediately after the incurrence of such Additional Senior
Secured Notes, no Default or Event of Default shall exist; (iv) the Borrower
shall be in compliance with each of the covenants set forth in Section 7.11
determined on a Pro Forma Basis as of the date of incurrence of such Additional
Senior Secured Notes and the last day of the most recent Test Period, as if such
Additional Senior Secured Notes had been outstanding on the last day of such
fiscal quarter of the Borrower for testing compliance therewith; (v) such
Additional Senior Secured Notes shall be subject to an Additional Senior Secured
Notes Intercreditor Agreement; and (vi) Net Cash Proceeds from the Additional
Senior Secured Notes shall be applied in accordance with Section 2.05(b)(iii).
The Additional Senior Secured Notes shall be secured by the Collateral by
amending or modifying the Collateral Documents (which amendments or
modifications may include collateral trust arrangements pursuant to which a
collateral trustee replaces or is appointed by the Administrative Agent)
pursuant to amendments or modifications reasonably acceptable to the
Administrative Agent.”
     “‘Additional Senior Secured Notes Documentation’ means the Additional
Senior Secured Notes, and all documents executed and delivered with respect to
the Additional Senior Secured Notes.”
     “‘Additional Senior Secured Notes Intercreditor Agreement’ means any Pari
Passu Intercreditor Agreement and any Junior Priority Intercreditor Agreement.”
     “‘Amendment No. 5’ means Amendment No. 5 to this Agreement, dated as of
August 28, 2009, among the Borrower, the Subsidiary Borrowers and the
Administrative Agent.”
     “‘Amendment No. 5 Effective Date’ has the meaning specified in Amendment
No. 5.”
     “‘Electing Lender’ has the meaning specified in Section 2.17(f)(i).”
     “‘Extended Revolving Credit Commitment’ has the meaning set forth in
Section 2.17(b).”

-2-



--------------------------------------------------------------------------------



 



     “‘Extended Term Loan’ has the meaning set forth in Section 2.17(b).”
     “‘Extending Lender’ has the meaning set forth in Section 2.17.”
     “‘Extension’ has the meaning set forth in Section 2.17(a).”
     “‘Extension Amendment” has the meaning set forth in Section 2.17(a).”
     “‘Further Election’ has the meaning specified in Section 2.17(f)(i).”
     “‘Initial New Revolving Commitment’ has the meaning set forth in
Section 2.17(f)(iii).”
     “‘Junior Priority Intercreditor Agreement’ means a customary intercreditor,
collateral trust or other similar agreement entered into in connection with the
issuance of any Additional Senior Secured Notes secured by Liens ranking junior
to the Liens securing the Obligations, that provides, for terms substantially
similar to those set forth on Exhibit M to this Agreement, with such changes (so
long as such changes, taken as a whole, are not materially adverse to the
Lenders), if any, as may be reasonably satisfactory to the Administrative
Agent.”
     “‘New Revolving Amount’ has the meaning specified in Section 2.17(f)(i).”
     “‘New Revolving Commitment Lenders’ has the meaning specified in
Section 2.17(f)(i).”
     “‘New Revolving Credit Commitment’ has the meaning specified in Section
2.17(f)(i).”
     “‘Non-Electing Lender’ has the meaning specified in Section 2.17(f)(i).”
     “‘Pari Passu Intercreditor Agreement’ means an intercreditor, collateral
trust or other similar agreement, substantially in the form of Exhibit N,
entered into in connection with the issuance of any Additional Senior Secured
Notes secured by Liens ranking pari passu to the Liens securing the Obligations,
appropriately modified to reflect the terms of the applicable issue of
Additional Senior Secured Notes and with such other changes (so long as such
changes, taken as a whole, are not materially adverse to the Lenders), if any,
as may be reasonably satisfactory to the Administrative Agent.”
     “‘Post Effectiveness’ has the meaning specified in Section 2.17(f)(ii).”
     “‘Pre-Effectiveness’ has the meaning specified in Section 2.17(f)(ii).”
     “‘Pro Rata Extension Offer’ has the meaning set forth in Section 2.17.”
     “‘Revolving Pro Rata Extension Offers’ has the meaning specified in
Section 2.17(a).”

-3-



--------------------------------------------------------------------------------



 



     “‘Term B-4 Base Rate Loan’ mean a Base Rate Loan designated as such
pursuant to Section 4 of Amendment No. 5.”
     “‘Term B-4 Eurocurrency Rate Loan’ mean a Eurocurrency Rate Loan designated
as such pursuant to Section 4 of Amendment No. 5.”
     “‘Term B-4 Lender’ means, at any time, any Lender that has a Term B-4 Loan
Commitment or a Term B-4 Loan at such time.”
     “‘Term B-4 Loan’ means any Term B-4 Base Rate Loan or any Term B-4
Eurocurrency Rate Loan, as applicable.”
     “‘Term B-4 Loan Commitment’ means, as to each Term B-4 Lender, its
obligation to exchange and convert Term B-2 Loans for and into Term B-4 Loans
pursuant to Section 2.17(a) in an aggregate amount not to exceed the amount set
forth in such Term B-4 Lender’s Lender Addendum delivered by such Term B-4
Lender on the Amendment No. 5 Effective Date as provided in Amendment No. 5, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The aggregate Term B-4 Commitments of all Term B-4 Lenders on
the Amendment No. 5 Effective Date is $750,000,000.”
     “‘Term B-4 Note’ means a promissory note of the Borrower and the Subsidiary
Borrowers payable to any Term B-4 Lender or its registered assigns, in
substantially the form of Annex B to Amendment No. 5, evidencing the aggregate
Indebtedness of the Borrower and the Subsidiary Borrowers (which shall be
allocated among them ratably in accordance with the Designated Amounts) to such
Term B-4 Lender resulting from the Term B-4 Loans made or held by such Term B-4
Lender.”
     “‘Term Pro Rata Extension Offers’ has the meaning specified in Section
2.17(a).”
     (ii) The definition of “Applicable Rate” is hereby amended by
(1) renumbering the existing clause (c) as clause (d) and (2) inserting the
following as a new clause (c) thereof:
     “(c) with respect to Term B-4 Loans, (i) commencing on the Amendment No. 5
Effective Date, (A) for Eurocurrency Rate Loans, 3.875% and (B) for Base Rate
Loans, 2.875% and (ii) thereafter, the following percentages per annum based on
the Borrower’s Corporate Family Rating from Moody’s and Issuer Credit Rating
from S&P as set forth below:

-4-



--------------------------------------------------------------------------------



 



                      Applicable Rate         Eurocurrency     Pricing Level  
Rating   Rate   Base Rate
1
  B1 or higher by Moody’s and B+ or higher by S&P     3.625 %     2.625 %
 
                   
2
  Less than Pricing Level 1 but at least B2 by Moody’s and B by S&P     3.875 %
    2.875 %
 
                   
3
  B3 or lower by Moody’s or B- or lower by S&P     4.25 %     3.25 %

Changes in the Applicable Rate for Term B-4 Loans resulting from changes in
ratings by Moody’s or S&P shall become effective on the Business Day following
the public announcement of such new rating. If one or more of such rating
agencies shall not have in effect a Corporate Family Rating or an Issuer Credit
Rating, as applicable (other than by reason of the circumstances referred to in
the following sentence), then the rating assigned by the other rating agency
shall be used to establish the Applicable Rate for the Term B-4 Loans. If the
rating system of Moody’s or S&P shall change, or if either rating agency shall
cease to be in the business of providing corporate ratings, the Borrower and the
Administrative Agent shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the rating
of such rating agency shall be determined by reference to the rating most
recently in effect prior to such change or cessation. At the option of the
Administrative Agent or the Required Lenders, the highest Pricing Level shall
apply as of the first Business Day after an Event of Default under Section 8.01
(a) shall have occurred and be continuing, and shall continue to so apply to but
excluding the date on which such Event of Default is cured or waived (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply).”
     (iii) Clause (c) of the definition of “Change of Control” is hereby amended
by adding the words “, any Additional Senior Secured Notes” after the words
“pertaining to the New Notes”.
     (iv) The definition of “Class” is hereby amended by amending and restating
in its entirety as follows:
     “‘Class’ (a) when used with respect to Lenders, refers to whether such
Lenders are Revolving Credit Lenders, Existing Term Lenders, Term B-2 Lenders,
Incremental Term B-3 Lenders, Term B-4 Lenders, Extending Lenders with Extended
Term Loans or Extended Lenders with Extended Revolving Credit Commitments,
(b) when used with respect to Commitments, refers to whether such Commitments
are Revolving Credit Commitments, Term B-2 Commitments, Incremental Term B-3
Commitments, Term B-4 Commitment, any commitments in respect of any Extended
Term Loans or any Extended Revolving Credit Commitments and (c) when used with
respect to Loans or a Borrowing,

-5-



--------------------------------------------------------------------------------



 



refers to whether such Loans, or the Loans comprising such Borrowing, are
Revolving Credit Loans, Existing Term Loans, Term B-2 Loans, Incremental Term
B-3 Loans, Term B-4 Loans, Extended Term Loans or Loans in respect of Extended
Revolving Credit Commitments.”
     (v) The definition of “Consolidated Senior Secured Debt” is hereby amended
by amending and restating in its entirety as follows:
     “‘Consolidated Senior Secured Debt’ means, as of any date of determination,
the outstanding principal amount, without duplication, of (a) all Indebtedness
under the Facility, (b) all other Consolidated Total Debt permitted under
Sections 7.03(b)(i), (e), (h), (n) and (s) and any Guarantee under
Section 7.03(c) in respect of such Consolidated Total Debt, in each case, that
is secured by a Lien and (c) any Additional Senior Secured Notes.”
     (vi) The definition of “Designated Amount” is hereby amended by inserting
after “Term B-2 Loans” in clause (a) thereof the words “and any Term B-4 Loans
issued in exchange therefor, determined based on the aggregate principal amount
of all Term B-2 Loans, Term B-4 Loans and any Extended Term Loans with respect
to the aforementioned”
     (vii) The definition of “Facility” is hereby amended by amending and
restating in its entirety as follows:
     “‘Facility’ means the Existing Term Loans, the Term B-2 Loans, the
Incremental Term B-3 Loans, the Term B-4 Loans, any Extended Term Loans, the
Revolving Credit Facility, a facility comprised of Extended Revolving Credit
Commitments, the Swing Line Sublimit or the Letter of Credit Sublimit, as the
context may require.”
     (viii) The definition of “Lender Addendum” is hereby amended by amending
and restating in its entirety as follows:
     ““Lender Addendum” means, with respect to any applicable Lender, (i) a
Lender Addendum, substantially in the form of Exhibit K, executed and delivered
by such Lender on the Closing Date as provided in Section 10.23, (ii) a Lender
Addendum, substantially in the form of Annex D to Amendment No. 1, executed and
delivered by such Lender on the Amendment No. 1 Effective Date as provided in
Amendment No. 1, (iii) a Lender Addendum, substantially in the form of Annex B
to Amendment No. 2, executed and delivered by such Lender on the Amendment No. 2
Effective Date as provided in Amendment No. 2, (iv) a Lender Addendum,
substantially in the form of Annex C to Amendment No. 3, executed and delivered
by such Lender on the Amendment No. 3 Effective Date as provided in Amendment
No. 3 or (v) a Lender Addendum, substantially in the form of Annex A to
Amendment No. 5, executed and delivered by such Lender on the Amendment No. 5
Effective Date as provided in Amendment No. 5.”
     (ix) The definition of “Maturity Date” is hereby amended by amending and
restating in its entirety as follows:
     “‘Maturity Date’ means (a) with respect to the Revolving Credit Facility,
October 24, 2012, (b) with respect to the Existing Term Loans, the Term B-2

-6-



--------------------------------------------------------------------------------



 



Loans and the Incremental Term B-3 Loans, October 24, 2013 and (c) with respect
to the Term B-4 Loans, July 15, 2016; provided, however, that such date with
respect to the Term B-4 Loans shall automatically become July 15, 2014 if,
(i) as of such date, more than $50.0 million in aggregate principal amount of
the Senior Notes remains outstanding and (ii) the Senior Secured Leverage Ratio
(provided that for the purpose of calculating the Senior Secured Leverage Ratio
Consolidated Senior Secured Debt shall be calculated net of unrestricted cash
and cash equivalents as contemplated by clause (b) of the definition of
“Consolidated Total Debt”, without duplication of any amounts already deducted
in arriving at such Consolidated Senior Secured Debt) as of the last day of the
most recent Test Period for which financial statements have been delivered under
Section 6.01(a) or (b), as applicable, is greater than 2.8 to 1.0.”
     (x) The definition of “Term Commitment” is hereby amended by amending and
restating in its entirety as follows:
     “‘Term Commitment’ means any Term B-2 Commitment, Incremental Term Loan
Commitment, Incremental Term B-3 Loan Commitment, Term B-4 Loan Commitment or
any commitment in respect of Extended Term Loans.”
     (xi) The definition of “Term Lender” is hereby amended by amending and
restating in its entirety as follows:
     “‘Term Lender’ means any Existing Term Lender, any Term B-2 Lender, any
Incremental Term B-3 Lender, any Term B-4 Lender or any Extending Lender, as
applicable.”
     (xii) The definition of “Term Loan” is hereby amended by amending and
restating in its entirety as follows:
     “‘Term Loan’ means any Existing Term Loan, any Term B-2 Loan, any
Incremental Term B-3 Loan, any Term B-4 Loan or any Extended Term Loan, as
applicable.”
     (xiii) The definition of “Term Note” is hereby amended by amending and
restating in its entirety as follows:
     “‘Term Note’ means any Existing Term Note, any Term B-2 Note, any
Incremental Term B-3 Note or any Term B-4 Note, as applicable.”
     (b) Section 2.05 is hereby amended as follows:
     (i) Section 2.05(a)(i) is hereby amended by inserting the following at the
end of such clause: “In the event that, on or prior to the second anniversary of
the Amendment No. 5 Effective Date, there shall occur any amendment, amendment
and restatement or other modification of this Agreement which reduces the
Applicable Rate with respect to the Term B-4 Loans (other than the replacement
of Term B-4 Loans with Extended Term Loans) or any optional prepayment or
refinancing of the Term B-4 Loans (other than a refinancing in full of all of
the Facilities) with proceeds of the substantially concurrent incurrence of new
term loans having lower applicable rates (after giving effect to any premiums,
upfront or similar fees or original issue discount paid on such new term loans)
than the Applicable Rate for the Term B-4 Loans as of the Amendment

-7-



--------------------------------------------------------------------------------



 



No. 5 Effective Date, each such amendment, amendment and restatement,
modification, prepayment or refinancing, as the case may be, shall be
accompanied by a fee or prepayment premium, as applicable, equal to 1.0% of the
principal amount of Term B-4 Loans outstanding on the effective date of such
amendment or that are repaid or refinanced, as applicable. Notwithstanding the
foregoing, the Borrower may not prepay Term B-4 Loans or any Extended Term Loans
unless such prepayment is accompanied by a pro rata prepayment of Term B-2 Loans
or Term Loans of the Class from which such Extended Term Loans were converted
(or such Term Loans of such Class have otherwise been repaid in full); provided
that for the avoidance of doubt the Borrower may prepay Term Loans other than
Term B-4 Loans without a pro rata prepayment of the Term B-4 Loans, and may
prepay Term Loans of another Class from which Extended Term Loans may be
converted without a pro rata prepayment of such Extended Term Loans”;
     (ii) Section 2.05(b)(iii) is hereby amended by inserting after
“Section 7.03” the words “or issues or incurs Indebtedness in respect of
Additional Senior Secured Notes pursuant to Section 7.03(v)”; and
     (iii) Section 2.05(b)(v) is hereby amended by inserting after “applied” the
words “in respect of prepayments pursuant to Section 2.05(b) (other than
prepayments pursuant to Section 2.05(b)(iii) in respect of the issuance or
incurrence of Indebtedness in respect of Additional Senior Secured Notes
pursuant to Section 7.03(v)), to prepay the Term Loans pro rata across each
Class, and in respect of mandatory prepayments required pursuant to Section
2.05(b)(iii) in respect of the issuance or incurrence of Indebtedness in respect
of Additional Senior Secured Notes pursuant to Section 7.03(v), at the direction
of the Borrower either (A) first to prepay the Term Loans with the earliest
Maturity Date pro rata across all such Term Loans having such identical Maturity
Date, and thereafter to prepay the remaining Term Loans pro rata across each
Class of such Term Loans or (B) to prepay the Term Loans pro rata across each
Class, in each case, applied”.
     (c) Section 2.07(a) is hereby amended by (i) inserting after each instance
of “Term B-2 Loans” the words “and Term B-4 Loans (or related predecessor
Loans)” and (ii) inserting “applicable” prior to each instance of “Term Loans”.
     (d) Section 2.14(a) is hereby amended by inserting “(other than, for the
avoidance of doubt those established in respect of Extended Term Loans or
Extended Revolving Credit Commitments pursuant to Section 2.17)” following
“Increases” in the last sentence of such Section.
     (e) Article II is hereby amended by inserting the following new
Section 2.17 at the end thereof:
     “Section 2.17 Extension Offers.
     (a) Pursuant to one or more offers made from time to time by the Borrower
to all Term Lenders holding Term Loans of a specified Class(es) with notice to
the Administrative Agent, on a pro rata basis (based on the aggregate
outstanding Term Loans) and on the same terms (‘Term Pro Rata Extension
Offers’), the Borrower is hereby permitted to consummate transactions with
individual Term Lenders from time to time to extend the maturity date of such
Lender’s Term Loans and to otherwise modify the terms of such Lender’s Term
Loans pursuant to the terms of the relevant Term Pro Rata Extension Offer
(including without limitation increasing the interest rate or fees payable in
respect of such Lender’s Term Loans and/or modifying the amortization schedule
in respect of such Lender’s Term Loans). Pursuant to one or more offers made
from time to time

-8-



--------------------------------------------------------------------------------



 



by the Borrower to all Revolving Credit Lenders with notice to the
Administrative Agent, on a pro rata basis (based on the aggregate outstanding
Revolving Credit Commitments) and on the same terms (‘Revolving Pro Rata
Extension Offers’ and, together with Term Pro Rata Extension Offers, ‘Pro Rata
Extension Offers’), the Borrower is hereby permitted to consummate transactions
with individual Revolving Credit Lenders from time to time to extend the
maturity date of such Lender’s Revolving Credit Commitments and to otherwise
modify the terms of such Lender’s Revolving Credit Commitments pursuant to the
terms of the relevant Revolving Pro Rata Extension Offer (including without
limitation increasing the interest rate or fees payable in respect of such
Lender’s Revolving Credit Commitments). For the avoidance of doubt, the
reference to “on the same terms” in the preceding sentences shall mean, (i) when
comparing Term Pro Rata Extension Offers, that the Term Loans are offered to be
extended for the same amount of time and that the interest rate changes and fees
payable in respect thereto are the same and (ii) when comparing Revolving Pro
Rata Extension Offers, that the Revolving Credit Commitments are offered to be
extended for the same amount of time and that the interest rate changes and fees
payable in respect thereto are the same. Any such extension (an ‘Extension’)
agreed to between the Borrower and any such Lender (an ‘Extending Lender’) will
be established under this Agreement pursuant to an amendment (an ‘Extension
Amendment’) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Extending Lender and the Administrative Agent
(which Extension Amendment, for the avoidance of doubt, shall not require the
consent of any other Lender).
     (b) Each Extension Amendment shall specify the terms of the applicable
extended Term Loan (any such extended Term Loan, an ‘Extended Term Loan’) and/or
extended Revolving Credit Commitment (any such extended Revolving Credit
Commitment, an “Extended Revolving Credit Commitment”); provided that (i) except
as to interest rates, fees, amortization, final maturity date, subordinated
collateral arrangements, if any, and subordinated voluntary and mandatory
prepayment arrangements, if any (which shall be determined by the Borrower and
set forth in the Pro Rata Extension Offer), the Extended Term Loans shall have
(x) the same terms as the Term B-4 Loans, or (y) such other terms as shall be
reasonably satisfactory to the Administrative Agent and (ii) except as to
interest rates, fees, final maturity, subordinated collateral arrangements, if
any, and subordinated voluntary and mandatory prepayment arrangements, if any,
any Extended Revolving Credit Commitment shall be a Revolving Credit Commitment
with the same terms as the Revolving Credit Loans; provided, however, that
(A) the interest rate margins for any (1) Extended Term Loan, shall not be
greater than the highest interest rate margins that may, under any
circumstances, be payable with respect to Term B-4 Loans or any other Extended
Term Loans, plus in each case 25 basis points (and the interest rate margins
applicable to the Term B-4 Loans or any other Extended Term Loans, as
applicable, shall be increased to the extent necessary to achieve the foregoing)
and (2) any Extended Revolving Credit Commitment, shall not be greater than the
highest interest rate margins that may, under any circumstances, be payable with
respect to any previously issued Extended Revolving Credit Commitment plus in
each case 25 basis points (and the interest rate margins applicable to any other
Extended Revolving Credit Commitment, shall be increased to the extent necessary
to achieve the foregoing) and (B) solely for purposes of the foregoing clause
(A), the interest rate margins applicable to any Extended Term Loan or Extended
Revolving Credit Commitment shall be deemed to (1) include all upfront or
similar fees or original issue discount payable generally to Lenders providing
such Extended Term Loans or Extended Revolving Credit Commitments based on an
assumed four-year life to maturity or any minimum Eurocurrency Rate and (2) ex-

-9-



--------------------------------------------------------------------------------



 



clude customary consent fees payable to Lenders and arrangement fees payable to
arrangers in connection with such Pro Rata Extension Offer.
     (c) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Credit Commitment will be automatically
designated an Extended Revolving Credit Commitment. For the avoidance of doubt,
the commitments and obligations of any Swing Line Lender or L/C Issuer can only
be extended pursuant to an Extension or otherwise with such Person’s consent.
     (d) Notwithstanding anything to the contrary set forth in this Agreement or
any other Loan Document (including without limitation this Section 2.17), (i) no
Extended Term Loan or Extended Revolving Credit Commitment is required to be in
any minimum amount or any minimum increment; provided that the aggregate amount
of (A) Extended Term Loans for any new Class of Term Loans made in connection
with any Pro Rata Extension Offer shall be at least $50,000,000 and (B) Extended
Revolving Commitment for any new Class of Revolving Credit Commitments made in
connection with any Pro Rata Extension Offer shall be at least $25,000,000,
(ii) any Extending Lender may extend all or any portion of its Term Loans and/or
Revolving Credit Commitment pursuant to one or more Pro Rata Extension Offers
(subject to applicable proration in the case of over participation) (including
the extension of any Extended Term Loan and/or Extended Revolving Credit
Commitment) and (iii) there shall be no condition to any Extension of any Loan
or Revolving Credit Commitment at any time or from time to time other than
notice to the Administrative Agent of such Extension and the terms of the
Extended Term Loan or Extended Revolving Credit Commitment implemented thereby.
     (e) Each extension shall be consummated pursuant to procedures set forth in
the associated Pro Rata Extension Offer; provided that the Borrowers shall
cooperate with the Administrative Agent prior to making any Pro Rata Extension
Offer to establish reasonable procedures with respect to mechanical provisions
relating to such Extension, including, without limitation, timing, rounding and
other adjustments.
     (f) (i) Notwithstanding the foregoing, from time to time after the
Amendment Effective Date, upon notice by the Borrower to the Administrative
Agent, banks or other financial institutions (“New Revolving Commitment
Lenders”), which may or may not be existing Lenders, may elect to provide a new
Revolving Credit Commitment (a “New Revolving Credit Commitment”) hereunder;
provided that, to the extent such banks or other financial institutions are not
existing Lenders, such banks or institutions shall be reasonably acceptable to
the Administrative Agent, Swing Line Lender and L/C Issuer. Such New Revolving
Credit Commitment will be in an amount (the “New Revolving Amount”) and have the
terms specified in the notice to the Administrative Agent; provided that except
as to interest rates, fees, final maturity, subordinated collateral
arrangements, if any, and subordinated voluntary and mandatory prepayment
arrangements, if any (and subject to clause (f)(iii) below), any New Revolving
Credit Commitment shall be a Revolving Credit Commitment with the same terms as
the Revolving Credit Loans. Upon receipt of a New Revolving Credit Commitment,
the Borrower shall make a Pro Rata Extension Offer to all existing Revolving
Credit Lenders to extend the maturity date of their Revolving Credit Commitments
on the same terms as the New Revolving Credit Commitment (each Revolving Credit
Lender that accepts such Pro Rata Extension Offer, an “Electing Lender”, and
each existing Revolving Credit Lender that is not an Electing Lender, a
“Non-Electing Lender”). Following such election (i)

-10-



--------------------------------------------------------------------------------



 



the Revolving Credit Commitments of all existing Revolving Credit Lenders will
be permanently reduced by an aggregate amount equal to the New Revolving Amount
in the manner specified by Section 2.06(c) and (ii) the New Revolving Credit
Commitment of the New Revolving Commitment Lenders will become effective and the
aggregate Revolving Credit Commitment shall be increased by the New Revolving
Amount. In connection with the foregoing, each Electing Lender may further elect
with the consent of the Borrower (a “Further Election”) to provide a New
Revolving Credit Commitment hereunder in an amount such that after giving effect
to all New Revolving Credit Commitments, the amount of such Electing Lender’s
Revolving Credit Commitment will equal the amount of such Electing Lender’s
Revolving Credit Commitment prior to any such reduction. In the event any
Electing Lender has made a Further Election, the reduction of all Revolving
Credit Commitments contemplated by the second preceding sentence will instead be
made in an aggregate amount to reflect the New Revolving Amount of the New
Revolving Commitment Lenders and the new commitments of all Electing Lenders
making a Further Election. Subject to the foregoing, the New Revolving Credit
Commitments of the New Revolving Commitment Lenders and the new commitments of
all Electing Lenders making a Further Election will otherwise be incorporated as
Revolving Credit Commitments hereunder in the same manner in which Extended
Revolving Credit Commitments are incorporated hereunder pursuant to this
Section 2.17, including without limitation for purposes of Section 2.17(e).
     (ii) For the avoidance of doubt, after giving effect to such New Revolving
Credit Commitments (“Post Effectiveness”), (1) the aggregate amount of Revolving
Credit Commitments of all Classes derived from each Class in effect prior to
such New Revolving Credit Commitments will be the same as the aggregate amount
of Revolving Credit Commitments of each Class in effect prior to giving effect
to such New Revolving Credit Commitments (“Pre-Effectiveness”), (2) the
Revolving Credit Lenders that are Non-Electing Lenders will have Revolving
Credit Commitments with the same terms as the Revolving Credit Commitment in
effect Pre-Effectiveness, (3) the Revolving Credit Lenders that are Electing
Lenders will have Revolving Credit Commitments with the same terms as the New
Revolving Credit Commitment, (4) each Revolving Credit Lender that is an
Electing Lender that has made a Further Election will have an aggregate amount
of Revolving Credit Commitments equal to the amount of Revolving Credit
Commitments it had Pre-Effectiveness and (5) the New Revolving Commitment Lender
will have a Revolving Credit Commitment on the terms of the New Revolving Credit
Commitment in an aggregate amount equal to the New Revolving Amount.
     (iii) With respect to any New Revolving Credit Commitment established after
the Amendment Effective Date, other than the initial New Revolving Credit
Commitment established after the Amendment Effective Date (the “Initial New
Revolving Commitment”), (A) the interest rate margins for any New Revolving
Credit Commitment shall not be greater than the highest interest rate margins
that may, under any circumstances, be payable with respect to any New Revolving
Commitment plus 25 basis points (and the interest rate margins applicable to any
New Revolving Credit Commitment shall be increased to the extent necessary to
achieve the foregoing), (B) solely for purposes of the foregoing clause (A), the
interest rate margins applicable to any New Revolving Credit Commitment shall be
deemed to (1) include all upfront or similar fees or original issue discount
payable generally to Lenders providing such New Revolving Credit Commitments
based on an assumed four-year life to maturity or any minimum Eurocurrency Rate
and (2) exclude customary consent fees payable to Lenders and arrangement fees
payable to arrangers in connection with such New Revolving Commitments.”

-11-



--------------------------------------------------------------------------------



 



     (f) Section 7.01 is hereby amended as follows:
     (i) Section 7.01(y) is hereby amended by deleting “and” at the end thereof;
     (ii) Section 7.01(z) is hereby amended by replacing the period with “;
and”; and
     (iii) Section 7.01 is hereby amended by inserting the following new clause
(aa) at the end thereof:
     “(aa) Liens securing Additional Senior Secured Notes, provided if the Liens
on the Collateral securing such Additional Senior Secured Notes (i) are or
intended to be junior in priority to the Liens on the Collateral securing the
Obligations, then such Liens shall be subject to a Junior Priority Intercreditor
Agreement and (ii) are pari passu to Liens on the Collateral securing the
Obligations, then such Liens shall be subject to a Pari Passu Intercreditor
Agreement.”.
     (g) Section 7.03(v) is hereby amended and restated in its entirety to read
as follows:
     “Indebtedness in respect of the (i) New Notes and (ii) Additional Senior
Secured Notes and any Permitted Refinancing of the foregoing; provided that not
less than 100% of the Net Cash Proceeds of the issuance of the Additional Senior
Secured Notes shall be used to prepay the Term Loans at par (which prepayment
shall be applied to repayments of the Term Loans required pursuant to
Section 2.07(a) in the manner as directed by the Borrower).”.
     (h) Section 7.08(n) is hereby amended by inserting after “the New Notes
Documentation” the words “and the Additional Senior Secured Notes
Documentation”.
     (i) Section 7.09 is hereby amended by deleting “and” before clause (xi) and
inserting at the end of the first sentence the words “, and (xii) are in the
Additional Senior Secured Notes Documentation”.
     (j) Section 7.11 is hereby amended as follows:
     (i) Section 7.11(a) is hereby amended by inserting the following at the end
of such Section: “and for each Test Period thereafter 3.75:1.”; and
     (ii) Section 7.11(b) is hereby amended by inserting the following at the
end of such Section: “and for each Test Period thereafter 2.50:1.”.
     (k) Section 9.11 is hereby amended as follows:
     (i) Section 9.11(a) is hereby amended by deleting “or” before clause
(iv) and inserting at the end of such Section the words “or (v) upon the terms
of the Collateral Documents or the Additional Senior Secured Notes Intercreditor
Agreement or any other intercreditor agreement entered into pursuant hereto”;
     (ii) Section 9.11(b) is hereby amended by deleting “and” at the end
thereof;
     (iii) Section 9.11(c) is hereby amended by replacing the period with “;
and”; and

-12-



--------------------------------------------------------------------------------



 



     (iv) Section 9.11 is hereby amended by inserting the following new clause
(d) after clause (c):
     (v) “(d) that the Administrative Agent is authorized to enter into the
following in connection with the Additional Senior Secured Notes and, if
applicable, any Extended Term Loan or Extended Revolving Credit Commitment:
(i) amendments to the Collateral Documents that the Administrative Agent deems
reasonable; (ii) any Pari Passu Intercreditor Agreement; (iii) any Junior
Priority Intercreditor Agreement; and (iv) any other intercreditor agreement it
deems reasonable, provided that any such intercreditor agreement contemplated by
this clause (iv) shall be posted to the Lenders three Business Days before
execution thereof and, if the Required Lenders shall not have objected to such
intercreditor agreement, then the Required Lenders shall be deemed to agree that
the Administrative Agent entry into such intercreditor agreement is reasonable
and to have consented to such intercreditor agreement and the Administrative
Agent’s execution thereof.”
     (l) Article X is hereby amended by inserting the following new
Section 10.24 at the end thereof:
     “Section 10.24 Subject to Intercreditor Agreement.
     Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the Administrative Agent pursuant to the Collateral
Documents are expressly subject to any Additional Senior Secured Notes
Intercreditor Agreement and any other intercreditor agreement entered into
pursuant hereto and (ii) the exercise of any right or remedy by the
Administrative Agent hereunder or under any Additional Senior Secured Notes
Intercreditor Agreement and any other intercreditor agreement entered into
pursuant hereto is subject to the limitations and provisions of the Additional
Senior Secured Notes Intercreditor Agreement and such other intercreditor
agreement entered into pursuant hereto. In the event of any conflict between the
terms of the Additional Senior Secured Notes Intercreditor Agreement or any
other such intercreditor and terms of this Agreement, the terms of the
Additional Senior Secured Notes Intercreditor Agreement or such other
intercreditor agreement, as applicable, shall govern.”
          3. Representations and Warranties. Each Loan Party hereby represents
and warrants that (i) it is legally authorized to enter into and has duly
executed and delivered this Agreement, (ii) no Default or Event of Default has
occurred and is continuing, and (iii) the representations and warranties set
forth in Article V (Representations and Warranties) of the Credit Agreement and
in the Collateral Documents and other Loan Documents, are true and correct in
all material respects on and as of the Effective Date with the same effect as
though made on and as of the Closing Date (as defined in the Credit Agreement),
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties were true and
correct in all material respects as of such earlier date.
          4. Conditions Precedent to Effectiveness. The amendments set forth in
clause 2 hereof shall become effective immediately upon the date (the “Effective
Date”) when each of the following conditions shall first have been satisfied:
     (a) Each of the parties hereto (which shall include the Required Lenders
and each Electing Term Lender as provided in clause (b) of this Section 4) shall
have executed and delivered this Amendment;

-13-



--------------------------------------------------------------------------------



 



     (b) All Term B-2 Lenders may elect (the “Electing Term Lenders”) to become
Term B-4 Lenders and holders of Term B-4 Loans subject to all of the rights,
obligations and conditions thereto under the Credit Agreement, as amended
hereto, by executing the appropriate signature page in accordance with clause 5
hereof and delivering to the Administrative Agent such signature page (the “Term
B-4 Loan Notice”) stating the amount of either (i) their Base Rate Loan (as
defined under the Credit Agreement) outstanding that such Term Lender would like
to extend and reclassify to a Term B-4 Base Rate Loan or (ii) their Eurocurrency
Rate Loan (as defined under the Credit Agreement) outstanding that such Term
Lender would like to extend and reclassify to a Term B-4 Eurocurrency Rate Loan,
as applicable immediately prior to the effectiveness of the Credit Agreement, as
amended hereto (the “Proposed Term B-4 Loan Amount”); provided that the
aggregate amount of all Term Loans that may be reclassified as Term B-4 Loans in
accordance with this clause 4(b) shall not exceed $1,000,000,000 (the “Extended
Term Loan Cap”). In the event that the Electing Term Lenders collectively submit
Term B-4 Loan Notices prior to the Consent Deadline indicating that the
aggregate Proposed Term B-4 Loan Amount would exceed the Extended Term Loan Cap,
such Electing Term Lenders shall be deemed to have extended and reclassified
their Term B-2 Loans for either Term B-4 Base Rate Loans or Term B-4
Eurocurrency Rate Loans, as applicable, in an amount obtained by multiplying
each such Electing Term Lender’s individual Proposed Term B-4 Loan Amount as set
forth on such Electing Term Lender’s signature page to this Amendment as of the
Consent Deadline (as defined below) by the quotient obtained by dividing the
Extended Term Loan Cap by the aggregate Proposed Term B-4 Loan Amount of all
Lenders obtained prior to the Consent Deadline, with rounding adjustments with
respect to the amount to be allocated to each such Electing Term Lender as the
Administrative Agent may determine in its discretion.
     (c) Each Term Lender executing this Amendment as a “Term B-4 Lender” shall
have received, if requested by it, one or more replacement Notes payable to the
order of such Term B-4 Lender duly executed by the Borrower in substantially the
form of Annex B to Amendment No. 5, as amended hereto, as the case may be,
evidencing such Term Lenders’ Term B-4 Loans, as extended; provided that such
Term B-4 Lender shall have returned to the Borrower any Note held by it prior to
the Effective Date.
     (d) The Borrower shall have paid all reasonable fees and out-of-pocket
expenses (including the reasonable legal fees and expenses of Cahill Gordon &
Reindel llp) incurred by the Administrative Agent, Deutsche Bank Securities
Inc., Wells Fargo Securities, LLC and Banc of America Securities LLC in
connection with the preparation, negotiation and execution of this Amendment or
otherwise required to be paid in connection with this Amendment, to the extent
invoiced at least one Business Day prior to the date hereof.
     (e) The Administrative Agent shall have received such opinions as may
reasonably be requested by it, including an opinion of Ropes & Gray LLP, New
York counsel to the Loan Parties, each dated as of the Effective Date and
reasonably satisfactory to the Administrative Agent.
     (f) The Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property;
     (g) The Administrative Agent shall have received from the Borrower a
consent fee payable in Dollars for the account of each Lender (other than a
Defaulting Lender) that has returned an executed signature page to this
Amendment to the Administrative Agent at or prior to 5:00 p.m., New York City
time on August 18, 2009 (the “Consent Deadline” and each such

-14-



--------------------------------------------------------------------------------



 



Lender, a “Consenting Lender”) equal to 0.05% of the sum of (x) the aggregate
principal amount of Term Loans, if any, held by such Consenting Lender as of the
Consent Deadline with respect to which a consent was delivered and (y) the
aggregate amount of the Revolving Credit Commitment, if any, of such Consenting
Lender as of the Consent Deadline with respect to which a consent was delivered.
     (h) The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower, certifying the conditions precedent set
forth in Sections 4.02(a) and (b) of the Credit Agreement shall have been
satisfied on and as of the Effective Date.
     5. Effect of Amendment.
          (a) Subject to Section 8 hereof, on and after the effectiveness of
this Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement
shall mean and be a reference to the Credit Agreement, as modified by this
Amendment.
          (b) The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. Without
limiting the generality of the foregoing, the Collateral Documents and all of
the Collateral described therein do and shall continue to secure the payment of
all Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this Amendment.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a Loan Document.
          (d) On the Effective Date: if the aggregate Proposed Term B-4 Loan
Amount for all Electing Term Lenders is less than or equal to the Extended Term
Loan Cap, (A) each Term B-2 Lender that has executed and delivered a counterpart
to this Amendment as a “Term B-4 Base Rate Lender” (each, a “Term B-4 Base Rate
Lender”) and has designated on its signature page an aggregate principal amount
of its Term B-2 Loan to be treated as a “Term B-4 Base Rate Loan” (a “Term B-4
Base Rate Loan”) shall have its Term B-2 Loan automatically reclassified as a
Term B-4 Base Rate Loan for the purpose of the Credit Agreement, as amended
hereto, in an aggregate principal amount equal to its Proposed Term B-4 Loan
Amount; and (B) each Term B-2 Lender that has executed and delivered a
counterpart to this Amendment as a “Term B-4 Eurocurrency Rate Lender” (each, a
“Term B-4 Eurocurrency Rate Lender”) and has designated on its signature page an
aggregate principal amount of its Term B-2 Loan to be treated as a “Term B-4
Eurocurrency Rate Loan” (a “Term B-4 Eurocurrency Rate Loan”) shall have its
Term B-2 Loan automatically reclassified as a Term B-4 Eurocurrency Rate Loan
for the purpose of the Credit Agreement, as amended hereto, in an aggregate
principal amount equal to its Proposed Term B-4 Loan Amount; provided if the
aggregate Proposed Term B-4 Loan Amount for all Electing Term Lenders is greater
than the Extended Term Loan Cap, such amount of Term B-4 Loans will be allocated
to the Electing Term Lenders in accordance with clause 4(b) hereof.
          6. Post-Effective Provisions. Each Loan Party covenants that it shall
deliver to the Administrative Agent or Collateral Agent, as applicable:
          (a) With respect to each Mortgage encumbering Mortgaged Property, an
amendment thereof (each a “Mortgage Amendment”) duly executed and acknowledged
by the applicable Loan Party,

-15-



--------------------------------------------------------------------------------



 



and in form for recording in the recording office where each such Mortgage was
recorded, together with such certificates, affidavits, questionnaires or returns
as shall be required in connection with the recording or filing thereof under
applicable law, in each case in form and substance reasonably satisfactory to
the Collateral Agent;
          (b) With respect to each Mortgage Amendment, a copy of the existing
mortgage title insurance policy and an endorsement with respect thereto
(collectively, the “Mortgage Policy”) relating to the Mortgage encumbering such
Mortgaged Property assuring the Collateral Agent that the Mortgage, as amended
by the Mortgage Amendment, is a valid and enforceable first priority lien on
such Mortgaged Property in favor of the Collateral Agent for the benefit of the
Secured Parties free and clear of all Liens except as expressly permitted by
Section 7.01 of the Credit Agreement or by the Collateral Agent, and such
Mortgage Policy shall otherwise be in form and substance reasonably satisfactory
to the Collateral Agent;
          (c) With respect to each Mortgage Amendment, opinions of local counsel
to the Loan Parties, which opinions (a) shall be addressed to each Agent and
each of the Lenders, (b) shall cover the due authorization, execution, delivery
and enforceability of the Mortgage Amendment and such other matters incident to
the transactions contemplated herein as the Agents may reasonably request and
(c) shall be in form and substance reasonably satisfactory to the Agents;
          (d) With respect to each Mortgaged Property, such customary and
reasonable affidavits, certificates, information and instruments of
indemnification as shall be required to induce applicable title insurance
company to issue the Mortgage Policies contemplated in subparagraph (b) of this
Section 6;
          (e) Evidence reasonably acceptable to the Collateral Agent of payment
by the appropriate Loan Party or Subsidiary thereof of all applicable title
insurance premiums, search and examination charges and related charges, mortgage
recording taxes, fees, charges, costs and expenses required for the recording of
the Mortgage Amendments and issuance of the Mortgage Policies referred to in
subparagraph (b) of this Section 6.
     The applicable Loan Parties shall deliver or cause to be delivered each of
the documents and instruments required pursuant to this Section 6 within thirty
(30) days after the Effective Date, unless extended by the Administrative Agent
in its sole discretion.
          7. Successors and Assigns. This Amendment shall inure to the benefit
of and be binding upon the successors and permitted assigns of the Existing
Agent, the Lenders, the Secured Parties and the Borrower.
          8. Limitation. Each party hereto hereby agrees that this Amendment is
not inconsistent with the terms of the Credit Agreement.
          9. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall be one and the same instrument.
          10. Headings. The paragraph headings used in this Amendment are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.
          11. Interpretation. This Amendment is a Loan Document for the purposes
of the Credit Agreement.

-16-



--------------------------------------------------------------------------------



 



          12. Confirmation of Guaranties. By signing this Agreement, each
Guarantor hereby confirms that (i) the obligations of the Loan Parties under the
Credit Agreement as modified hereby and the other Loan Documents (x) are
entitled to the benefits of the guarantees set forth in the Guaranty and
(y) constitute Obligations, and (ii) notwithstanding the effectiveness of the
terms hereof, the Guaranty is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects.
          13. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND BE
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[Signature page follows]

-17-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of the date first written above.

            WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent
      By:   /s/ Mark B. Felker         Name:   Mark B. Felker        Title:  
Managing Director     

[SIGNATURE PAGE TO AMENDMENT NO. 5 (WEST)]





--------------------------------------------------------------------------------



 



By executing this signature page:
(i) as an existing Term Lender that is an Extending Lender (any such Lender, an
“Extending Term Lender”), the undersigned institution agrees (A) to the terms of
the Amendment and (B) on the terms and subject to the conditions set forth in
the Amendment and the Credit Agreement as amended by Amendment No. 5, to extend
and reclassify its Term B-2 Loans into Term B-4 Loans in the amounts reflected,
(ii) as a Revolving Credit Lender, the undersigned institution agrees to the
terms of the Amendment, and
(iii) as an existing Term Lender that is not an Extending Lender (any such
Lender, a “Non-Extending Term Lender”), the undersigned institution agrees to
the terms of the Amendment and the Credit Agreement as amended by Amendment
No. 5, but not to extend and reclassify its Term B-2 Loans into Term B-4 Loans
Name of Lender:  

          Executing as an Extending Term Lender:
      by           Name:           Title:           For any Institution
requiring a second signature line:
      by           Name:         Title:          

              Tranche       Loans     Credit Agreement Reference   CUSIP  
Existing Amount   Extended Amount Term B-2 Loans   95235LAF7                    
 

                              Executing as a Non-Extending Term Lender:      
Executing as a Revolving Credit Lender:    
 
                           
by
              by                 Name:
Title:           Name:
Title:    
 
                            For any Institution requiring a second signature
line:   For any Institution requiring a second signature line:
 
                           
by
              by            
 
  Name:               Name:        
 
  Title:               Title:        

[SIGNATURE PAGE TO AMENDMENT NO. 5 (WEST)]

 



--------------------------------------------------------------------------------



 



            WEST CORPORATION,
as Borrower
      By:   /s/ Paul M. Mendlik         Name:   Paul M. Mendlik        Title:  
Chief Financial Officer and Treasurer     

[SIGNATURE PAGE TO AMENDMENT NO. 5 (WEST)]

 



--------------------------------------------------------------------------------



 



            COSMOSIS CORPORATION
INTERCALL, INC.
INTRADO COMMUNICATIONS INC.
INTRADO COMMUNICATIONS OF VIRGINIA      INC.
INTRADO INC.
INTRADO INFORMATION SYSTEMS      HOLDINGS, INC.
INTRADO COMMAND SYSTEMS, INC.
GEO911, INC.
POSITRON PUBLIC SAFETY SYSTEMS CORP.
MASYS CORPORATION
NORTHERN CONTACT, INC.
TELEVOX SOFTWARE, INCORPORATED
WEST ASSET MANAGEMENT, INC.
WEST DIRECT II, INC.
WEST INTERACTIVE CORPORATION
WEST INTERNATIONAL CORPORATION
WEST NOTIFICATIONS GROUP, INC.
WEST RECEIVABLE SERVICES, INC.,
as Guarantors
      By:   /s/ Paul M. Mendlik         Name:   Paul M. Mendlik        Title:  
Chief Financial Officer and Treasurer     

            WEST BUSINESS SERVICES, LLC
WEST DIRECT, LLC
WEST FACILITIES, LLC
WEST AT HOME, LLC
WEST CUSTOMER MANAGEMENT GROUP, LLC,
as Guarantors
      By:   /s/ Paul M. Mendlik         Name:   Paul M. Mendlik        Title:  
Chief Financial Officer and Treasurer     

            ASSET DIRECT MORTGAGE, LLC,
as a Guarantor
      By:   /s/ Paul M. Mendlik         Name:   Paul M. Mendlik        Title:  
Manager     

[SIGNATURE PAGE TO AMENDMENT NO. 5 (WEST)]

 



--------------------------------------------------------------------------------



 



            INTERCALL TELECOM VENTURES, LLC,
as a Guarantor
      By:   InterCall, Inc., its sole member             By:   /s/ Paul M.
Mendlik         Name:   Paul M. Mendlik        Title:   Chief Financial Officer
and Treasurer        BUYDEBTCO, LLC
THE DEBT DEPOT, LLC
WEST ASSET PURCHASING, LLC,
as a Guarantor
      By:   West Receivable Services, Inc.             By:   /s/ Paul M. Mendlik
        Name:   Paul M. Mendlik        Title:   Chief Financial Officer and
Treasurer        INTRADO INTERNATIONAL, LLC,
as a Guarantor
      By:   /s/ Paul M. Mendlik         Name:   Paul M. Mendlik        Title:  
Chief Financial Officer and Treasurer        STARGATE MANAGEMENT LLC,
as a Guarantor
      By:   /s/ Paul M. Mendlik         Name:   Paul M. Mendlik        Title:  
Chief Financial Officer and Treasurer     

[SIGNATURE PAGE TO AMENDMENT NO. 5 (WEST)]

 



--------------------------------------------------------------------------------



 



ANNEX A
LENDER ADDENDUM
          Reference is made to the Credit Agreement dated as of October 24,
2006, as amended by Amendment No. 1 on February 14, 2007, as amended by
Amendment No. 2 on May 11, 2007, as amended by Amendment No. 3 on May 16, 2008,
as amended by Amendment No. 4 effective as of August 10, 2009 and as amended by
Amendment No. 5 on August 28, 2009 (as further amended, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among West
Corporation (the “Borrower”), each Lender from time to time party thereto,
Wachovia Bank, National Association, as Administrative Agent (in such capacity,
the “Administrative Agent”) and Swing Line Lender, Deutsche Bank Securities Inc.
and Bank of America, N.A., as Syndication Agents, and Wachovia Bank, National
Association and General Electric Capital Corporation, as Co-Documentation
Agents. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
          Upon execution and delivery of this Lender Addendum by the parties
hereto and effective as of the Amendment No. 5 Effective Date, the undersigned
hereby becomes a Term B-4 Lender thereunder having Term B-4 Loan Commitments of
$____________.
          THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     This Lender Addendum may be executed by one or more of the parties hereto
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page hereof by facsimile transmission shall be effective
as delivery of a manually executed counterpart hereof.
     The undersigned’s address for notices pursuant to the Credit Agreement is
as follows:

         
Name of Term B-4 Lender:
       
Notice Address:
 
 
   
 
 
 
   
 
 
 
   
Attention:
 
 
   
Telephone:
 
 
   
Facsimile:
 
 
   
 
 
 
   

A-1



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Lender
Addendum to be duly executed and delivered by their proper and duly authorized
officers as of this                      day of                     , 2009.

                        [NAME OF LENDER]                  By:           Name:  
        Title:        

Accepted and agreed:
WEST CORPORATION, as Borrower

                By:           Name:           Title:          

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent

                By:           Name:           Title:          

A-2



--------------------------------------------------------------------------------



 



ANNEX B
FORM OF TERM B-4 NOTE
LENDER: [•]
PRINCIPAL AMOUNT: $[•]
New York, New York
[     ], 20[   ]
          FOR VALUE RECEIVED, each of the undersigned, WEST CORPORATION, a
Delaware corporation (the “Borrower”), and the Subsidiary Borrowers listed on
the signature pages hereto (the “Subsidiary Borrowers”), hereby promises,
jointly and severally, to pay to the Lender set forth above (the “Lender”) or
its registered assigns, in lawful money of the United States of America in
immediately available funds at the Administrative Agent’s Office (such term, and
each other capitalized term used but not defined herein, having the meaning
assigned to it in the Credit Agreement dated as of October 24, 2006, as amended
by Amendment No. 1 on February 14, 2007, as amended by Amendment No. 2 on
May 11, 2007, as amended by Amendment No. 3 on May 16, 2008, as amended by
Amendment No. 4 effective as of August 10, 2009 and as amended by Amendment
No. 5 on August 28, 2009 (as the same may be further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, each Lender from time to time party thereto, Wachovia Bank, National
Association, as Administrative Agent and Swing Line Lender, Deutsche Bank
Securities Inc. and Bank of America, N.A., as Syndication Agents, and Wachovia
Bank, National Association and General Electric Capital Corporation, as
Co-Documentation Agents) (i) on the dates set forth in the Credit Agreement, the
principal amounts set forth in the Credit Agreement with respect to Term B-4
Loans made by the Lender to the Borrower and the Subsidiary Borrowers pursuant
to the Credit Agreement (which shall be allocated among them ratably in
accordance with the Designated Amounts (as defined in the Credit Agreement)) and
(ii) on each Interest Payment Date, interest at the rate or rates per annum as
provided in the Credit Agreement on the unpaid principal amount of all Term B-4
Loans made by the Lender to the Borrower and the Subsidiary Borrowers pursuant
to the Credit Agreement.
          Each of the Borrower and the Subsidiary Borrowers promises, jointly
and severally, to pay interest, on demand, on any overdue principal and, to the
extent permitted by law, overdue interest from their due dates at the rate or
rates provided in the Credit Agreement.
          Each of the Borrower and the Subsidiary Borrowers hereby waives
diligence, presentment, demand, protest and notice of any kind whatsoever. The
nonexercise by the holder hereof of any of its rights hereunder in any
particular instance shall not constitute a waiver thereof in that or any
subsequent instance.
          All borrowings evidenced by this note and all payments and prepayments
of the principal hereof and interest hereon and the respective dates thereof
shall be endorsed by the holder hereof on the schedule attached hereto and made
a part hereof or on a continuation thereof which shall be attached hereto and
made a part hereof, or otherwise recorded by such holder in its internal
records; provided, however, that the failure of the holder hereof to make such a
notation or any error in such notation shall not affect the obligations of the
Borrower and the Subsidiary Borrowers under this note.
          This note is one of the Term B-4 Notes referred to in the Credit
Agreement that, among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayment of the principal hereof prior to the maturity hereof and
for

B-1



--------------------------------------------------------------------------------



 



the amendment or waiver of certain provisions of the Credit Agreement, all upon
the terms and conditions therein specified.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

B-2



--------------------------------------------------------------------------------



 



            WEST CORPORATION
      By:           Name:           Title:           WEST NOTIFICATIONS GROUP,
INC.
      By:           Name:           Title:           WEST DIRECT II, INC.
      By:           Name:           Title:           INTERCALL, INC.
      By:           Name:           Title:           INTRADO INC.
      By:           Name:           Title:           TELEVOX SOFTWARE,
INCORPORATED
      By:           Name:           Title:      

B-3



--------------------------------------------------------------------------------



 



         

            WEST DIRECT, LLC
      By:           Name:           Title:           WEST INTERACTIVE
CORPORATION
      By:           Name:           Title:           WEST BUSINESS SERVICES, LLC
      By:           Name:           Title:           WEST CUSTOMER MANAGEMENT
GROUP, LLC
      By:           Name:           Title:      

B-4



--------------------------------------------------------------------------------



 



         

LOANS AND PAYMENTS

                                          Name of             Payments of  
Principal   Person Making Date   Amount of Loan   Maturity Date  
Principal/Interest   Balance of Note   the Notation                      

B-5